                               UNITED STATES DISTRICT COURT

                                             FOR THE

                                    DISTRICT OF VERMONT



BANKERS STANDARD INSURANCE
COMPANY, ,

                       Plaintiff,
       v.                                             Case No. 2:20-cv-48

RICHARD BOLOGNESE,

                       Defendant.


                                              ORDER

       IT IS HEREBY ORDERED that on or before July 20, 2021, the Early Neutral Evaluator

shall file his report required by Local Rule 16.1(j) of the session that was to have taken place on

March 4, 2021, or, if such session did not occur, the parties shall file show case as to why this

session has not taken place.

       Dated at Burlington, in the District of Vermont, this 6th day of July, 2021.



                                                      /s/ William K. Sessions III
                                                      Hon. William K. Sessions III
                                                      United States District Judge
